DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, et al. (US 2008/0018018) in view of Collins, et al. (US 2004/0251574).

In reference to Claim 1, Nielsen discloses a 3D object forming device (Abstract) that forms a 3D object by overlaying layers of an ink that solidifies to form 3D dots after being discharged ([0029]), the 3D object forming device comprising: a nozzle that discharges the ink ([0027]); a data acquisition section that acquires formation data for the 3D object for each layer of the 3D object ([0052]); a discharge data production section that employs the acquired formation data to produce ink discharge data to discharge the ink in each layer of the 3D object ([0032]); a discharge execution section that discharges the ink from the nozzle for each layer of the 3D object ([0032]); and the discharge data production section producing the ink discharge data by performing halftone processing on the formation data using a dithering method ([0033]), and in the halftone processing for each of adjacent overlapping layers of the 3D object determining whether or not to form a dot of the ink by applying a dither mask in a different layout at equivalent positions in each layer of the 3D object formed by overlaying layers of the ink ([0033]).
Nielsen does not disclose a dot of ink.
Collins discloses a 3D object forming device ([0020]) that forms a 3D object by overlaying layer of an ink that solidifies to form 3D dots after being discharge ([0020]), the 3D object forming device comprising: a nozzle that discharges a dot of the ink ([0020]).
It would have been obvious to one of ordinary skill in the art to complete the 3D object forming device of Nielsen by dispensing dots of ink like Collins because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Nielsen) contained a base apparatus (3D object forming device) upon which the claimed invention can be seen as an improvement.  The prior art (Collins) contained a comparable apparatus (3D object forming device) that has been improved in the same way (dots of ink) as the claimed invention.  One of ordinary skill in the art could 

In reference to Claim 2, modified Nielsen discloses the 3D object forming device of Claim 1, as described above.
Nielsen discloses in the halftone processing the discharge data production section determines whether or not to form the dot of the ink by shifting and applying the dither mask that is the same dither mask to each of the adjacent overlapping layers of the 3D object ([0052]).

In reference to Claim 3, modified Nielsen discloses the 3D object forming device of Claim 1, as described above.
Nielsen discloses the ink includes a plurality of coloring inks ([0032]-[0033]).

Response to Arguments
Applicant’s arguments with respect to Claims 1-3 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742